     Case 2:18-cr-00422-SMB Document 958 Filed 05/08/20 Page 1 of 13



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                       IN THE UNITED STATES DISTRICT COURT
15                             FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                                 CR-18-422-PHX-SMB

18                        Plaintiff,                   UNITED STATES’ RESPONSE TO
                                                      DEFENDANTS’ MOTION IN LIMINE
19             v.                                         TO PRECLUDE EXPERT
                                                          TESTIMONY [DOC. 928]
20   Michael Lacey, et al.,
21                        Defendants.
22
23          Defendants’ motion in limine to preclude expert testimony should be denied for
24   several of reasons. First, in compliance with the scheduling order, on December 18, 2018
25   the government provided notice to Defendants of ten witnesses it had identified whose
26   testimony might be construed as expert testimony under Rule 702. (Docs. 422, 638). The
27   government intends to designate Dr. Sharon Cooper as its primary expert in the area of sex
28   trafficking.
     Case 2:18-cr-00422-SMB Document 958 Filed 05/08/20 Page 2 of 13




 1          Second, Defendants’ complaint that Dr. Cooper or other witnesses should be
 2   precluded from referencing child sex trafficking is misplaced. The Travel Act prohibits
 3   the facilitation of prostitution whether it involves an adult or child prostitution offenses,
 4   and, as explained below, the Superseding Indictment (“SI”) identifies several minor victims
 5   and other facts demonstrating that Defendants’ business involved advertising both adult
 6   and underage prostitution. Defendants’ motion should be denied.
 7          Third, the remaining noticed experts are “hybrid” witnesses—persons who have
 8   gained expert or specialized knowledge through their experience, education and training,
 9   but who are also percipient fact witnesses based on their personal interactions with
10   Defendants or other Backpage employees and agents, or based on their observations
11   concerning Backpage’s operations. In an abundance of caution, the government noticed
12   the areas in which these witnesses could be considered experts. Defendants sought out
13   many of these witnesses (i.e., Dr. Dominique Roe-Sepowitz) because of their expertise in
14   the area of adult prostitution and child sex trafficking. Courts have long recognized that
15   witnesses may serve as hybrid expert and fact witnesses in similar circumstances. The jury
16   is entitled to a full account of the facts concerning the prostitution-advertising enterprise
17   that Defendants owned, operated and controlled, and Defendants’ motion should be denied.
18                                         ARGUMENT
19   I.     Dr. Cooper’s Expert Testimony Is Admissible.
20          The government’s expert notice provides biographical information on Dr. Cooper,
21   attaches her curriculum vitae, and indicates—among other things—that she is a physician
22   with experience in pediatrics, has taught and written about child exploitation and sex
23   trafficking, and that her work has been peer reviewed. Most notably, Dr. Cooper:
24          • is a developmental and forensic pediatrician who has practiced pediatric
25             medicine since 1976;
26          • has treated patients, including children, who have been abused, neglected, and
27             sexually exploited;
28          • has made presentations at numerous conferences on child sexual exploitation


                                                 -2-
     Case 2:18-cr-00422-SMB Document 958 Filed 05/08/20 Page 3 of 13




 1               and human trafficking;
 2          • is an Instructor for the National Center for Missing and Exploited Children
 3               (“NCMEC”), where she trains investigators, prosecutors, judges, and others on
 4               sexual exploitation through prostitution;
 5          • has testified before the United States Congress, the Russian Parliament, the
 6               Italian Senate and the European Commission on child exploitation; and
 7          • has been qualified as an expert more than 300 times (to include testifying as an
 8               expert medical witness in federal court nearly 30 times).
 9          a.      Dr. Cooper’s Testimony Is Admissible Under Fed. R. Evid. 702.
10          Pursuant to Fed. R. Evid. 702, an expert may testify “[i]f scientific, technical, or
11   other specialized knowledge will assist the trier of fact to understand the evidence or to
12   determine a fact in issue.” The Ninth Circuit has articulated a two-prong analysis for
13   admissibility of a qualified expert’s testimony. First, the proffered testimony must be
14   reliable, i.e., the expert’s testimony reflects scientific knowledge, the findings are derived
15   by the scientific method, and the work product amounts to “good science.” Daubert v.
16   Merrell Dow Pharm., 43 F.3d 1311, 1315 (9th Cir. 1995). Second, the testimony must meet
17   the “fit” requirement of relevancy, i.e., “it logically advances a material aspect of the
18   proposing party’s case.” Id. A court’s determination of relevancy “must be ‘tied to the
19   facts’ of [the] particular case.’” Cooper, 510 F.3d at 942 (quoting Kumho Tire, 526 U.S.
20   at 150).
21          b.      Dr. Cooper’s Expert Witness Testimony Is Relevant.
22          Taking relevance first, it is “well established that the government in a conspiracy
23   case may submit proof on the full scope of the conspiracy; it is not limited in its proof to
24   the overt acts alleged in the indictment.” United States v. Rizk, 660 F.3d 1125, 1131 (9th
25   Cir. 2011). See also, e.g., United States v. Lillard, 354 F.3d 850, 854 (9th Cir. 2003);
26   United States v. Williams, 989 F.2d 1061, 1070 (9th Cir. 1993) (finding no abuse of
27   discretion where district court admitted evidence of “uncharged transactions” that were
28   “closely linked to” events charged in drug conspiracy); United States v. Bonanno, 467 F.2d


                                                  -3-
     Case 2:18-cr-00422-SMB Document 958 Filed 05/08/20 Page 4 of 13




 1   14, 17 (9th Cir. 1972) (observing that in conspiracy prosecutions, the government has
 2   considerable leeway in offering evidence of other offenses not charged in the indictment).
 3          Although the Ninth Circuit has concluded that the government is not limited to
 4   submitting proof on only overt acts charged in the superseding indictment, here, the SI
 5   alleges a substantial number of overt acts in furtherance of the conspiracy charge directly
 6   related to Defendants’ knowledge about sex trafficking and prostitution on Backpage (SI¶¶
 7   95, 100, 104, 109, 120, 124, etc.).
 8          The superseding indictment also contains detailed allegations of 17 adult and minor
 9   victims who were sex trafficked on Backpage. (SI¶¶ 160-173.) Five victims were minors
10   when trafficked on Backpage. (SI¶¶ 163, 164, 167, 169, 172.) Many were raped and/or
11   beaten repeatedly and three were murdered by Backpage customers. (SI¶¶ 164-165, 167-
12   168, 170, 173-75.) Further, 15 charged counts in the superseding indictment involve
13   victims who were trafficked on Backpage. (SI¶¶ Counts 2, 4-5, 12-17, and 19-24.)
14          As such, Defendants’ argument that the government’s proposed expert testimony
15   on sex trafficking “is irrelevant because Defendants are not charged with human
16   trafficking, sex trafficking, or child trafficking” disregards the actual allegations and
17   charged counts in this case. For example, Victim-5—starting at the age of 14—was sold
18   for sex through the use of Backpage ads, and “customers who responded to Victim 5’s
19   Backpage ads forced her to perform sexual acts at gun point, choked . . . and gang-raped
20   her.” (SI ¶164.) The SI alleges numerous other incidents of how traffickers used force and
21   coercion to maintain control of their victims. (SI¶¶ 160, 162, 164, 165, 167, 168, 170.)
22          “By and large, the relationship between prostitutes and pimps is not the subject of
23   common knowledge.” United States v. Taylor, 239 F.3d 994, 998 (9th Cir. 2001) (citing
24   Note, Men Who Own Women: A Thirteenth Amendment Critique of Forced Prostitution,
25   103 YALE L. J. 791, 793-796 (1993)). Because of their unfamiliarity with such topics, the
26   average juror can be “unprepared to access the veracity of an alleged pimp, prostitute, or
27   other witness testifying about prostitution.” Taylor, 239 F.3d at 994. (“[P]eople puzzle
28   over why a prostitute does not leave an abusive relationship with a pimp”) (citing Ann M.


                                                -4-
     Case 2:18-cr-00422-SMB Document 958 Filed 05/08/20 Page 5 of 13




 1   Coughlin, Of White Slaves and Domestic Hostages, BUFF CRIM. L. REV. 108, 120-21, 124-
 2   25 (1997)). Dr. Cooper’s testimony will address how pimps use force and coercion to
 3   maintain control over adolescent female and adult prostitutes and prevent them from
 4   leaving the relationship. This testimony would aid the jury in understanding how victims
 5   in this case were not simply consenting and willing participants with free will to exit their
 6   situation.
 7          Additionally, a trier of fact might not understand why an individual would respond
 8   to an online advertisement, travel to meet with a stranger, and engage in prostitution. (SI¶¶
 9   160-176.) As a developmental and forensic pediatrician who evaluates and treats children
10   who have been victims of sexual exploitation, Dr. Cooper’s testimony about how pediatric
11   development, family dysfunction, and the use of drugs and alcohol may make victims more
12   susceptible to recruitment helps place in context the victims’ actions and decisions in this
13   case. Moreover, the jury will also be required to access the credibility of the victims who
14   will testify at trial—furthering their need to understand the pimp-prostitute relationship
15   dynamics and subculture.
16          Dr. Cooper can also describe how the advent of the internet and online platforms
17   like Backpage and Craigslist have transformed the commercial sex industry, and the roles
18   these platforms played in the victimization of her patients—testimony that would be clearly
19   and directly tied to the facts of this case and helpful to the determination of facts at issue.
20   Dr. Cooper could also explain certain terms unique to the vernacular of the prostitution and
21   sex trafficking subculture. Such terms include “new in town,” “roses,” “amber alert,”
22   “lollipop        special,”         “GFE,”          “PSE,”          “DATY,”            “in-call,
23   “out-call,” “Lolita,” and others. These are terms the SI alleges Defendants knew were
24   indicative of illegal services, and that they variously stripped from ads while still allowing
25   the underlying ads to be published (offering the featured adults or children for sale for sex),
26   or permitted ads with the terms to be published knowing that they indicated prostitution
27   solicitations.
28


                                                  -5-
     Case 2:18-cr-00422-SMB Document 958 Filed 05/08/20 Page 6 of 13




 1          In sum, Dr. Cooper’s testimony will address issues implicated by the charges and
 2   the particular incidents that the government expects will be discussed at trial. Accordingly,
 3   because the proffered expert testimony “has any tendency to make a fact more or less
 4   probable than it would be without the evidence” and “the fact is of consequence in
 5   determining the action,” this testimony should be admitted. Fed. R. Evid. 401.
 6          The government however, will not seek any opinion testimony from Dr. Cooper on
 7   the specifics of this case during her expert witness testimony.
 8          Defendants’ citation to two out-of-circuit cases is insufficient to exclude Dr. Cooper
 9   as an expert. 1 (Mot. at 12.). Dr. Cooper has been qualified as an expert on pimp-prostitute
10   relationship dynamics in a number of district courts, including within the Ninth Circuit.
11   Further, she has been qualified as an expert in other related areas more than 300 times,
12   including nearly 30 times in federal court. See United States v. King, 703 F. Supp. 2d 1063,
13   1077-78 (D. Haw. 2010); Doc. 422-6.
14          c.      Dr. Cooper’s Testimony is Reliable.
15          Fed. R. Evid. 702 requires an expert witness to be qualified “by knowledge, skill,
16   experience, training, or education” in a particular area or field in order to testify as an expert
17   in that area or field. Dr. Cooper's knowledge, skill, experience, training, and education
18   qualifies her as an expert on the dynamics of the pimp-prostitute relationship. This point
19   is undisputed—indeed, Defendants do not contest the reliability of any of the governments’
20   noticed expert witnesses in their motion. (Doc. 928, passim.)
21          As her CV demonstrates, Dr. Cooper developed her expertise through extensive
22   experience and training as a developmental and forensic pediatrician. (Doc. 422-7.) Dr.
23   Cooper has practiced pediatrics since her residency in July 1976, served for 17 years as a
24
            1
25            The government notes that in United States v. D’Ambrosio, No. 1:15-CR-003,
     2016 WL 1385281, at *1 (M.D. Pa. Apr. 7, 2016), the same court held that Dr. Cooper’s
26   testimony was relevant and would assist the trier of fact, noting “the background and
     information Dr. Cooper could provide would assist the jury to understand the dynamics of
27   exploitation. . .”) see United States v. Williams, No. 05 Cr. 443, 2007 WL 3118306, at *7
     (M.D. Pa. Oct. 19, 2007).
28


                                                   -6-
     Case 2:18-cr-00422-SMB Document 958 Filed 05/08/20 Page 7 of 13




 1   physician in the Army, and joined the University of North Carolina, Chapel Hill,
 2   Department of Pediatrics. (Id.) Dr. Cooper continues to treat patients, including children,
 3   who have been abused, neglected, and sexually exploited and to write and present
 4   extensively about the sexual exploitation of children. (Docs. 422, 422-7.)             She has
 5   interacted with hundreds of victims of sex trafficking and has worked with hundreds of law
 6   enforcement officers on the subject. (Id.)
 7          d.     Dr. Cooper’s Testimony is More Probative Than Prejudicial.
 8          Defendant next argues that expert witness testimony should be excluded under Rule
 9   403 by way of Rule 404, asserting that Rule 404 prohibits such testimony because
10   Defendants are not accused of “committing the bad acts of trafficking and pimping.” (Mot.
11   8.) However, Defendants ignore that Rule 404 is inapplicable here. As explained above,
12   Dr. Cooper’s expert testimony is directly related to the crimes for which Defendants have
13   been charged. United States v. Lillard, 354 F.3d 850, 854 (9th Cir. 2003).
14          Further, Defendants’ argument that ten expert witnesses testifying about the same
15   subject matter—sex trafficking—is prejudicial and a waste of resources is moot. The
16   government has indicated it intends to seek expert testimony primarily from Dr. Cooper on
17   the subject matter of trafficking.
18          Many of the governments’ noticed experts have similar expertise to Dr. Cooper. In
19   the event Dr. Cooper is unavailable for trial the United States reserves the right to elicit the
20   same testimony from one of the noticed experts or a combination thereof.
21          e.     Fact Testimony From Dr. Cooper Is Admissible.
22          Ninth Circuit authority permits the use of the same witness to provide lay and expert
23   testimony provided the jurors are aware of the witness’s dual roles. United States v.
24   Anchrum, 590 F.3d 795 (9th Cir. 2009). In Anchrum, the Court approved a procedure
25   where the witness’s testimony was separated into a first phase consisting of his percipient
26   observations, and a second phase consisting of his credentials and expert testimony. See
27   also United States v. Martinez, 657 F.3d 811, 817 (9th Cir. 2011) (approving admission of
28


                                                  -7-
     Case 2:18-cr-00422-SMB Document 958 Filed 05/08/20 Page 8 of 13




 1   hybrid testimony when “the court instructed the jury three times on the difference between
 2   percipient and expert testimony”).
 3          Here, the government anticipates that Dr. Cooper will testify as a fact witness that
 4   in 2011 or 2012 she was contacted by legal counsel for Backpage regarding hiring her to
 5   review images depicted in Backpage ads to determine whether the individual depicted in
 6   the image was underage. 2 Dr. Cooper declined this offer—responding that it would be
 7   nearly impossible to do this, and told Backpage’s legal counsel that the only way to know
 8   if an individual was underage would be to look at that individual’s birth certificate.
 9          As in Anchrum, the first phrase of Dr. Cooper’s testimony will consist of the
10   foregoing fact testimony by Dr. Cooper; the second phase will consist of her expert
11   testimony. The government will clearly demarcate for the jury when Dr. Cooper’s expert
12   testimony begins. A limiting instruction clarifying the capacity in which Dr. Cooper
13   testifies may also clarify the distinction between her expert and lay testimony. Anchrum,
14   590 F.3d at 803. Cross-examination of Dr. Cooper will provide additional opportunities to
15   clarify that distinction. United States v. Freeman, 498 F.3d 893, 904 (9th Cir. 2007).
16   II.    The United States’ Other Noticed Experts Will Provide a Combination of Fact
17          and Expert Testimony.
18          As detailed below, many of the United States’ noticed experts are largely fact
19   witnesses who will invariably provide expert testimony.         While these witnesses are
20   anticipated to testify mainly as fact witnesses, in an abundance of caution the government
21   noticed the areas in which they could be considered experts. (Doc. 422.) Many of the
22   witnesses had personal interactions with Defendants or their agents (e.g., Don Bennet
23   Moon (“Moon”), in-house counsel Elizabeth McDougall (“McDougall”), etc.), or others
24   associated with the Defendants in furtherance of their criminal enterprise. The witnesses
25   will testify about those meetings and communications.
26
27          2
              The government was recently informed of this conversation during a telephonic
28   interview with Dr. Cooper. Thus, it will provide Defendants a written report of the
     interview shortly.

                                                 -8-
     Case 2:18-cr-00422-SMB Document 958 Filed 05/08/20 Page 9 of 13




 1          In addition, as both a fact and expert witness their testimony may include expert
 2   testimony. Freeman, 498 F.3d at 904 (“A law enforcement officer testifying as an expert
 3   in drug jargon may also testify as a lay witness if he was involved in the investigation.”).
 4   To the extent there are concerns that the jury will be confused by a witness’s dual roles (as
 5   both a fact and expert witness), the jury can be instructed accordingly. Martinez, 657 F.3d
 6   at 817 (approving admission of hybrid testimony when “the court instructed the jury three
 7   times on the difference between percipient and expert testimony”); Anchrum, 590 F.3d at
 8   803–04 (holding that the district court “avoided blurring the distinction between [the case
 9   agent’s] distinct role as a lay witness and his role as an expert witness” when it “clearly
10   separated [the agent’s] testimony into a first ‘phase’ consisting of his percipient
11   observations, and a second ‘phase’ consisting of his credentials in the field of drug
12   trafficking and expert testimony regarding the modus operandi of drug traffickers”).
13          Direct and cross-examination provide additional opportunities “to clarify in the eyes
14   of the jury the demarcation between lay and expert testimony offered by the same witness.”
15   Freeman, 498 F.3d at 904; see also Martinez, 657 F.3d at 817 (noting that “[t]he
16   government was nearly always exact in specifying when it was asking for [the agent's]
17   testimony as an expert” in affirming admission of the agent's hybrid testimony).
18          These experts’ anticipated testimony is more fully described in the government’s
19   expert and rebuttal notices, and summarized below:
20          Detective Detective Decouflé
21          Phoenix Police Department Detective Christine Decouflé’s expert testimony may
22   include testimony about how human trafficking (particularly sex trafficking) occurs
23   through online media, such as social networking websites, applications, and the internet in
24   general. (See Doc. 422). In support of the Travel Act charges, she will also testify that
25   prostitution is illegal in Arizona. Factually, she will testify to Backpage’s connection to
26   the Desert Diva investigation and The Erotic Review, and Backpage’s symbiotic
27   relationship with those organizations. Det. Decouflé is also expected to testify about how
28   the advertising of prostitution transitioned from media sources to internet platforms,


                                                 -9-
     Case 2:18-cr-00422-SMB Document 958 Filed 05/08/20 Page 10 of 13




 1   primarily Backpage. With the emergence of Backpage as the predominate prostitution
 2   website in Arizona, Det. Decouflé (and other human trafficking task force members)
 3   engaged in enforcement activities that included conducting stings by posting ads on
 4   Backpage, among other things.
 5          Dominique E. Dr. Sepowitz-Sepowitz, M.S.W., Ph.D.
 6          Dr. Dominique Roe-Sepowitz’s testimony will include a combination of both fact
 7   and expert testimony. The expert notice contains her background and references her
 8   various studies and articles that are relevant to her expertise in the area of human/sex
 9   trafficking. (Doc. 422). Defendants caused Dr. Sepowitz to be a fact witness at trial. After
10   one of her studies of prostitution on Backpage.com was published in 2012, Backpage in-
11   house counsel Elizabeth McDougal requested to meet with her. Dr. Sepowitz will testify
12   to the substance of that meeting.
13          FBI Supervisory Special Agent James E. Hardie
14          Special Agent James Hardie’s expert background is detailed in the government’s
15   notice. (Doc. 422). SA Hardie has testified in numerous sex trafficking cases and been
16   found to be an expert. United States v. Bryant, 654 F. App’x 807, 814 (6th Cir. 2016)
17   (finding no abuse of discretion in admitting SA Hardie as qualified to testify as expert
18   witness in sex trafficking case); United States v. Jackson, 2017 WL2362351, at *4 (D.S.
19   Car., May 31, 2017) (finding SA Hardie was qualified to testify as an expert in sex
20   trafficking, that his testimony would be relevant in giving the jury the context to evaluate
21   testimony); United States v. Wiloughby, 742 F.3d 229, 238 (6th Cir. 2014) (finding no
22   abuse of discretion in admitting SA Hardie as qualified to give expert testimony about the
23   methods pimps use to control their victims); United States v. Jackson, 299 F.R.D. 543, 547
24   (W.D. Mich. 2014) (finding no abuse of discretion in admitting SA Hardie as qualified to
25   give expert testimony about the means used to recruit and control child victims).
26          Here, SA Hardie’s testimony will focus on his considerable contacts with and
27   knowledge of Backpage he obtained during his career investigating sex trafficking cases,
28   primarily in Ohio. He is expected to testify that, in his over ten years of investigating adult


                                                 - 10 -
     Case 2:18-cr-00422-SMB Document 958 Filed 05/08/20 Page 11 of 13




 1   and child prostitution, there was no doubt that the adult section of Backpage was involved
 2   prostitution. His investigations involving Backpage focused primarily on whether the
 3   individual in the ad was an adult or a child. Related to the cases he was investigating, SA
 4   Hardie contacted Backpage records custodian, Nathan Yockey, who was required to
 5   authenticate Backpage ads at numerous sex trafficking trials involving postings on
 6   Backpage. 3
 7            Staca Shehan
 8            Staca Shehan is the Executive Director Case Analysis Division, National Center for
 9   Missing & Exploited Children (NCMEC). The Government’s expert notice makes clear
10   that she is both a fact and expert witness. (Doc. 422 at 9 (“In an abundance of caution, the
11   government provides notice identifying Ms. Shehan as a potential “expert” in the area of
12   human trafficking, sex trafficking, and child exploitation.”).) Her factual testimony
13   (similar to Drs. Sepowitz and Cooper) is the result of Backpage initiating contact with
14   NCMEC. At Defendant’s request, NCMEC representatives met with Lacey, Larkin, Spear
15   and Ferrer on March 1, 2011. Following that meeting, Defendants requested follow-up
16   meetings with NCMEC. Although Shehan was not present for the March 1 meeting, she
17   was present at all subsequent meetings. She will detail the dialogue she had with Ferrer
18   and Moon, among other communications with Backpage representatives and agents. 4 In
19   sum, she will testify that Backpage failed to implement any of the recommendations that
20   NCMEC made to curb child sex trafficking.
21            Lieutenant Detective Donna Gavin, Boston Police Department
22            As noted in the Government’s Notice of Rebuttal Witnesses (Doc. 638 at 3-4), Lt.
23   Detective Gavin has extensive experience in the area of human trafficking in the Boston
24   area.    Her experience is relevant to her factual involvement in a Backpage-related
25   investigation. She is essentially a fact witness as she was involved in the search and rescue
26
     3
27     Yockey was routinely contacted to authenticate the postings of numerous victims,
     including murdered Victim 15. See CR 920, Ex. W.
28   4
         See Doc. 929 Motion in Limine to Admit Evidence of Non-Hearsay.

                                                - 11 -
     Case 2:18-cr-00422-SMB Document 958 Filed 05/08/20 Page 12 of 13




 1   of Victim 8. In addition, based on her years of working in supervising the human
 2   trafficking unit of the Boston Police Department, she is expected to testify about the
 3   predominate role that Backpage played in the prostitution marketplace in the Boston area,
 4   including testimony consistently with an affidavit that was served on Backpage in 2015.
 5   (SI ¶ 144.) This testimony is predominantly factual.
 6          Detective-Sergeant Thomas Adam Umporowicz Jr., Seattle Police Department
 7          Detective-Sergeant Thomas Adam Umporowicz Jr. is expected to testify as detailed
 8   in the government’s notice. (Doc. 638 at 4-5.) His testimony is relevant to Backpage’s
 9   facilitation and promotion of prostitution sex trafficking in the Seattle area. He is also
10   expected to testify consistently with the affidavit that was served on Backpage in 2015. (SI
11   ¶ 144.) This testimony is predominantly factual.
12          ***
13          The United States does not intend to call as witnesses Derek Stigerts and Dr.
14   Shannon Wolf. The United States has addressed California Department of Justice Special
15   Agent Brian Fichtner’s anticipated testimony in its other filings. (See, e.g., CR 931 at 22-
16   23). Lastly, Robert Spectre will testify as a rebuttal witness, if at all. (CR 638)
17                                         CONCLUSION
18          Defendants’ motion to preclude expert testimony should be denied. The experts are
19   expected to provide both factual and expert testimony in support of the charged offenses.
20   Indeed, in many cases Defendants have made the noticed experts testimony relevant by
21   initiating contact with them because of their backgrounds. In other cases, these witnesses
22   spent years interacting with Backpage and its representatives through their work
23   investigating adult and underage prostitution occurring via the Backpage website.
24   Defendants’ motion should be denied.
25          Respectfully submitted this 8th day of May, 2020.
26                                               MICHAEL BAILEY
                                                 United States Attorney
27                                               District of Arizona
28                                               s/ Kevin M. Rapp

                                                 - 12 -
     Case 2:18-cr-00422-SMB Document 958 Filed 05/08/20 Page 13 of 13




 1                                           KEVIN M. RAPP
                                             MARGARET PERLMETER
 2                                           PETER S. KOZINETS
                                             ANDREW C. STONE
 3                                           Assistant U.S. Attorneys
 4                                           JOHN J. KUCERA
                                             Special Assistant U.S. Attorney
 5
 6                                           BRIAN BENCZKOWSKI
                                             Assistant Attorney General
 7                                           U.S. Department of Justice
                                             Criminal Division, U.S. Department of Justice
 8
                                             REGINALD E. JONES
 9                                           Senior Trial Attorney
                                             U.S. Department of Justice, Criminal Division
10                                           Child Exploitation and Obscenity Section

11
12
                                CERTIFICATE OF SERVICE
13
            I hereby certify that on May 8, 2020, I electronically transmitted the attached
14
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
15
     Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
16
     as counsel of record.
17
18
19
     s/Zachry Stoebe
20   U.S. Attorney’s Office

21
22
23
24
25
26
27
28


                                             - 13 -
